Citation Nr: 1136085	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to multiple service-connected disabilities.

2.  Entitlement to service connection for seizure disorder, to include as secondary to multiple service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2006, and a transcript of that hearing is associated with the claims file.

The Board remanded this case for further development in March 2007.  As discussed below, the Board finds that the remand instructions have been substantially completed as to the two issues currently on appeal.  Therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of service connection for a psychiatric disorder and gastroesophageal reflux disease (GERD) were also before the Board in March 2007.  The Board granted service connection for a psychiatric disorder, encompassing depression, and this decision was implemented upon remand.  In addition, the agency of original jurisdiction (AOJ) granted service connection for GERD upon remand.  See May 2007 and September 2008 rating decisions.  This was a full grant of those benefits sought on appeal.  Further, the Veteran has not disputed the downstream elements of effective date or disability rating.  As such, those issues are not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).   



FINDINGS OF FACT

1.  The weight of the evidence does not establish that the Veteran was diagnosed with hypertension, or met the criteria for hypertension for VA purposes, at any time during service or within one year following discharge; or that such disability was otherwise incurred or aggravated as a result of service or other service-connected disabilities, to include medication as treatment for the disabilities.  

2.  There is no currently diagnosed seizure disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met, to include on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a seizure disorder have not been met, to include on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran was advised prior to the initial unfavorable rating decision in March 2004 of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  In March 2006, he further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect with respect to this letter was cured by the subsequent readjudication of the claim, including in a September 2008 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In addition, there has been no allegation of prejudice with respect to any possible notice defects.  

With regard to the duty to assist, all identified, pertinent treatment records have been obtained and considered, including all VA treatment records dated from December 2005 forward, as directed in the prior remand.  In addition, records pertaining to the Veteran's benefits from the Social Security Administration were obtained and considered.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claims.  Additionally, the Veteran was afforded a VA examination concerning his claimed disabilities, as directed in the prior remand.  The Board observes that the VA examination report did not strictly comply with the remand directives.

Concerning a seizure disorder, the VA examiner did not express an opinion as to any relation between a current disability and service or the multiple service-connected disabilities.  However, this was not necessary given the examiner's conclusion that there is no currently diagnosed seizure disorder, as service connection may not be granted without a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no indication that the Veteran's symptoms or diagnosis have changed since the last VA examination.  

With respect to hypertension, the VA examiner diagnosed current hypertension and expressed an opinion as to whether such disability is etiologically related to service, with adequate rationale, as discussed below.  The examiner did not offer an opinion as to whether the Veteran's current hypertension was caused or permanently worsened by any service-connected disabilities or medications taken for such disabilities, as directed in the prior remand.  

However, the Board forwarded the claims file to a cardiologist with the Veterans' Health Administration (VHA) for an opinion as to this question in May 2010.  The specialist provided a response as to both direct and secondary service connection in December 2010, based on review of the claims file and available medical literature.  The Board requested clarification as to the relation between the Veteran's hypertension and the multiple service-connected disabilities, to include medications, in February 2011, as the specialist did not expressly state whether it was at least as likely as not that the current disability was exacerbated by his service-connected disabilities or medications.  In response, the specialist forwarded a copy of his December 2010 report.  However, upon further review of such report, it is apparent that the specialist did not conclude that the Veteran's current hypertension is at least as likely as not related to his service-connected disabilities or medications, as discussed below.  Although the Veteran's representative noted that a separate clarification opinion was not of record, there has been no argument that the December 2010 report was inadequate in any way.  Indeed, the representative relied on the report in support of the Veteran's claim.  

For the foregoing reasons, there is adequate medical evidence of record concerning the Veteran's claimed seizure disorder and hypertension.  Therefore, no further VA examination is necessary, and he has not been prejudiced by any possible defects.

As discussed above, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including hypertension, epilepsies, and other organic diseases of the nervous system, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date, however remote, will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2010).  Although the stated intent of this change was to implement the requirements set forth in Allen, the Board finds that the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Accordingly, as the Veteran's claims were received prior to October 2006, the previous version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted, will be applied because this version is more favorable to the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Hypertension 

The Veteran claims that his currently diagnosed hypertension is the result of medications taken to treat his other service-connected disabilities, and particularly for depression.  See, e.g., July 2006 hearing transcript.  

During his military service from December 1984 to January 1996, service treatment records document several instances of elevated blood pressure including in April 1987, April 1993, and March 1994.  However, the Veteran was not diagnosed with hypertension at this time.  

Within the first year after discharge from service, at a March 1996 general VA examination, the Veteran's blood pressure was recorded as 110/70.  There was again no diagnosis of hypertension.  

For private treatment purposes in April 2002, the Veteran denied a past history of hypertension or coronary artery disease, although he stated that he takes some "heart pills."  He was noted to have been hypertensive, with a blood pressure of 150 systolic or greater, throughout transportation to the emergency room after a motor vehicle accident in which he was thrown from the vehicle.  However, the Veteran's blood pressure was measured as 140/90 in the emergency room.
      
The first documented diagnosis of hypertension was in an April 2003 VA treatment record, which also noted stable blood pressure and borderline diastolic blood pressure.  The Veteran stated that he was never aware that he had elevated blood pressure.  He was also noted to have hyperglycemia and elevated cholesterol, as well as elevated glucose and lipids which the VA provider noted may be due to quetiapine.  The Veteran reported that he smoked about 1 1/2 packs per day and could not exercise due to a herniated disc and bad knees.  He was extensively counseled to diet, quit smoking, decrease salt intake, etc.  

The Veteran is not competent to testify as to the etiology of his hypertension because this question requires specialized knowledge, training, or experience due to the complex nature of the cardiovascular system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  However, there are several medical opinions of record with respect to this question.

The Veteran was afforded a VA examination pertaining to his hypertension in October 2007.  At that time, he reported being diagnosed with hypertension approximately four years earlier, or in 2003.  He further reported that there was an area of concern on a stress test, and he was referred to Charleston for evaluation for a possible stent placement, but it was determined that he was having more of a vasospastic response and a stent was not needed.  The Veteran denied any other cardiovascular disease or history of stroke.  

Upon review of the claims file, the VA examiner noted that a 2001 catheterization report showed a normal coronary anatomy.  A March 2003 echocardiogram showed a hyperdynamic left ventricle with ejection fraction greater than 60 percent and normal ventricular size, normal right ventricular size and function, normal atrial size, normal valvular structure, and no effusions.  The examiner further noted that a 2004 nuclear stress test showed a focal area of ischemia involving the mid- to distal anterior wall, which apparently led to the Veteran's referral for possible stent placement, and an evaluation in Charleston did not reveal any signs of coronary artery disease.  The Veteran reported taking a total of 19 medications, as listed in the examination report.  His blood pressure was recorded as 124/78, 116/77, and 124/70 at that time, and he had a regular heart rate and rhythm, with no murmurs, rubs, or gallops.  The Board notes that this summary of the Veteran's treatment for hypertension is generally consistent with the other evidence of record, which includes extensive treatment records both during and after active duty service.  

The VA examiner diagnosed the Veteran with hypertension, treated with medications which he was tolerating well, and with no current symptoms or known coronary disease.  The examiner opined that it is less likely than not that the Veteran had hypertension from service that would be contributing to his current diagnosis.  He reasoned that the Veteran was diagnosed with hypertension within the last four years and his blood pressure was very easily controlled with a low-dose medication.  The examiner further indicated that he found no specific references to continuing high blood pressure readings in the claims file.  However, the examiner did not address the issue of whether the Veteran's hypertension is secondary to his other service-connected disabilities, to include any medications.  

Therefore, the Board forwarded the claims file to a VHA cardiologist for an opinion as to the etiology of the Veteran's current hypertension, to include whether it is secondary to any service-connected disabilities or medications for such conditions.  In a December 2010 opinion, which was again forwarded to the Board in February 2011, the VHA specialist stated that he had reviewed the available records extensively, including the surgery of numerous blood pressure measurements.  He further stated that it was clear that the Veteran has developed hypertension, although the precise date of onset is unclear.  The specialist indicated that hypertension is a very common disorder, and its major causes are age, excess body weight, dietary indiscretion, tobacco use disorder, hyperglycemia, lack of physical activity, excess alcohol, use of illicit drugs, and various disease states.  

Concerning a link to service, the specialist stated that there is no convincing evidence in literature that emotional stress can cause hypertension.  He further stated that the Veteran's blood pressure was in the normal or near normal range most of the time.  In this regard, the specialist noted that there were a few occasions that systolic blood pressure ranged between 121-134 mmHG, and diastolic pressure ranged between 82-90 mmHG, which is currently classified as "pre-hypertension."  However, the specialist emphasized that these elevated recordings were obtained when the Veteran was in distress due to acute illness, and that pain and discomfort can elevate blood pressure in people who are not hypertensive.  The specialist further noted that the Veteran's blood pressure was in the hypertensive category (149/89) when he visited a medical facility due to pain and swelling in the ankle.  He stated that no individual may be classified as hypertensive exclusively on account of blood pressure readings in an ambulance without knowledge of his or her baseline blood pressure.  The Board notes that this summary of blood pressure readings is generally consistent with the medical evidence of record.

Based on the foregoing, the VHA specialist opined that it is very unlikely that the Veteran's later elevation of blood pressure could have been caused or aggravated by active duty service.  Again, the specialist stated that a number of risk factors could have contributed to his elevation of blood pressure, including excess salt intake, tobacco exposure, and increased weight.  He further stated that a decrease in physical activity could also be a contributing factor, but the influence of exercise, per se, without weight loss, on blood pressure is generally modest.  

With respect to a relationship between the Veteran's hypertension and other service-connected disabilities, to include medications, the VHA specialist noted that the Veteran was treated with two medications for his psychiatric disorder, quetiapine and venlafaxine, which may have a side effect of hypertension.  However, he stated that the incidence of hypertension associated with these medications is less than 2 percent and between .05 and 3 percent, respectively.  Therefore, the specialist opined that the likelihood that these two medications could have contributed to the Veteran's hypertension is small.  In addition, the specialist stated that the Veteran's elevated blood pressure, or hypertension, could have been accounted for by risk factors of gaining more weight as he became older, continuation of tobacco use, and elevated blood sugar.  

Upon a review of all lay and medical evidence of record, the Board finds that service connection is not warranted for hypertension.  Specifically, although the Veteran had some instances of elevated blood pressure during service, the evidence does not establish a diagnosis of hypertension, or blood pressure readings demonstrating hypertension for VA purposes, during service or within one year following discharge.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (defining hypertension for VA purposes as diastolic blood pressure of predominantly 90 mm. or greater, or systolic blood pressure predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.).  Further, the October 2007 VA examiner and the VHA specialist, in a December 2010 report, both indicated that the Veteran's current hypertension is not at least as likely as not related to service, based upon a thorough review of all evidence of record.  These medical professionals both provided a well-reasoned rationale for these opinions, as summarized above.  There is no contrary medical evidence of record, to include a positive nexus opinion, and the Veteran is not competent to testify as to this issue.  See Barr, 21 Vet. App. at 308.  As such, service connection is not warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In addition, the competent evidence of record does not establish that the Veteran's current hypertension was at least as likely as not caused or aggravated by his service-connected disabilities, to include the medications taken to treat such disabilities, and especially depression.  Rather, the VHA specialist indicated that there is an extremely low instance of hypertension as a result of the medications taken by the Veteran, or up to a 3 percent probability.  The Veteran's representative has referred to this evidence as showing that these medications "could" have contributed to the worsening of the Veteran's elevated blood pressure.  See May 2011 brief.  However, the mere possibility of a relationship is insufficient to establish entitlement to service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992).  This standard has simply not been met in this case.

Similarly, the VHA specialist indicated that there are numerous possible causes and contributions to elevated blood pressure, or hypertension.  The Board acknowledges that the Veteran's physical activity may be limited is some respects due to his multiple service-connected disabilities, and that the VHA specialist indicated that a decrease or lack of physical activity is one of many risk factors for developing hypertension.  However, the Veteran also had additional factors that have not been related to his service-connected disabilities, such as continued tobacco use, excessive salt intake, and elevated blood sugar.  Accordingly, the evidence does not establish that it is at least as likely as not that the Veteran's current hypertension was caused or aggravated by any of his service-connected disabilities.  As with the medications, the mere possibility of a relationship does not warrant service connection.  Stegman, 3 Vet. App. at 230.  Again, the Veteran is not competent to testify as to the cause of his hypertension, and there is no positive medical opinion of record, despite the Board's repeated efforts to obtain information to help substantiate the Veteran's claim.  Therefore, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

In summary, the evidence of record does not establish that the Veteran was diagnosed with hypertension, or met the criteria for hypertension for VA purposes, at any time during service or within one year following discharge.  In addition, the weight of the evidence does not reflect that such disorder was incurred or aggravated as a result of service, or as a result of service-connected disabilities or medications.  As the preponderance of the evidence is against service connection for hypertension on a direct, presumptive, or secondary basis, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.


Seizure Disorder

The Veteran asserts that he currently has a seizure disorder as a result of service-connected disabilities or medications.  See, e.g., July 2006 hearing transcript.  

The Veteran is not competent to testify as to a diagnosis or etiology of a seizure disorder because this question requires specialized knowledge, training, or experience due to the complex nature of the neurological system.  See Espiritu, 2 Vet. App. at 494-95; Barr, 21 Vet. App. at 308.  However, there are several medical opinions of record, including in treatment records and VA examination reports.

At an October 2007 VA examination, the examiner noted that the Veteran had a long history of low back pain and neck pain, he was status post full reconstruction of both knees, and he took a number of medicines, including methadone, for pain.  The Veteran reported that he did not remember when he had "seizures," but they happen two to three times a month and it is as if he "just wakes up" sometime later.  It is unclear whether the examiner reviewed the claims file, but he diagnosed cervical spine, low back, and knee disabilities, as well as chronic pain syndrome.  

The Veteran underwent another VA neurological examination in January 2008.  The examiner noted that the Veteran served on active duty from December 1984 to January 1996, and he had a history of some episodes as described in the claims folder review, which is summarized below.  When asked about whether he has seizures, the Veteran stated that he does not and that he is not currently taking any anticonvulsant medication.  Neurologically, physical examination showed sharp optic disks, and the Veteran tended to become somnolent when not actively engaged in conversation, such as when the examiner was reviewing some of the medical records.  However, when aroused, the Veteran seemed alert and was able to answer questions.  The cranial nerves were intact, although the Veteran seemed to be a bit hoarse.  Motor strength and tone were normal throughout, deep tendon reflexes were 1+ in all four extremities, and the Veteran's gait was antalgic.  The examiner opined that the evidence of record did not establish a seizure disorder.

The VA examiner reviewed the Veteran's seven-volume claims file in its entirety and summarized the pertinent medical evidence as follows, which is generally consistent with an independent review of the claims file.  During service, a September 1989 emergency care and treatment record notes that the Veteran bumped his head on a door frame when a truck in which he was riding hit a hole, and there was no loss of consciousness.  The examination showed that he was alert, there was some swelling in the right parietal area of the scalp, and he was given head injury instructions and Tylenol and advised to use an ice pack as needed.  A 1995 Medical Board report listed 12 diagnoses, with no mention of seizures.  In April 1995, the Veteran responded "no" to dizziness or fainting spells, as well as epilepsy or fits, and there was no mention of seizures in an addendum to this report of medical history.  

Within the first year after discharge from service, a May 1996 VA examination for disease/injury of the brain showed a normal neurologic examination.  A general medical or Gulf War registry examination in August 1997 did not mention seizures.  

Several years later, an April 2002 emergency medical services report indicates that the Veteran was ejected from a vehicle during a motor vehicle accident and suffered loss of consciousness.  The emergency department note states that the Veteran was unconscious when life reach arrived, but he very quickly awoke to a confused state.  A head CT report on that same date was normal.  

A November 2002 VA mental health note states "EEG to rule out seizure disorder which does not seem likely but he did reportedly sustain head trauma during a  motor vehicle accident."  A November 2002 EEG was normal, after a request based on "history of nonspecific blackouts.  Please evaluate for complex partial or other seizure disorder."  However, the VA problem list records psychomotor epilepsy, entered by an EEG technician in December 2002.  VA discharge summaries dated in June 2002, April 2003, and July 2003 do not mention seizures.  A February 2003 VA record indicates that the Veteran was on gabapentin because of low back pain.  

A September 2003 note by a VA nurse practitioner states "epilepsy patient states this diagnosis is incorrect.  Does not have seizures."  In April 2004, a VA neurologist listed a diagnosis of complex partial seizures but did not elaborate on this.  Similarly, in November 2004, another VA neurologist stated "punitive seizure disorder by history," but seizure disorder was not listed as a diagnosis.  A few weeks later, also in November 2004, this same VA neurologist recorded that the Veteran was reporting seizures.  A December 2004 note by a VA nurse practitioner indicates "chief complaint of seizure activity increasing in frequency/intensity."  The Veteran reported having previous episodes where he would stare off for a long time, per his wife, but that on Thanksgiving Day he had two episodes that felt like a jolt of lightning that began in his head and traveled through the body.  He did not pass out, but he shook all over and lost control of urine and stool.  The Veteran denied any use of illicit drugs or alcohol, and he stated that he had not missed any doses of medications.  He reported that all this began after a motor vehicle accident in 2002 when he was thrown from the vehicle and lost consciousness.  

In February 2005, a VA neurologist stated that he talked about "seizures" with the Veteran, which were described as a "jerking sensation on the whole body, starting from the head going down as an electricity feeling in the toes."  The Veteran reported that this was just one jolt, and it was never a constant convulsion.  The provider recorded, "I do not think this represents epilepsy.  This is mostly an expression of pain."  This same neurologist recorded similar descriptions of symptoms on March 15, 2005, and stated that the Veteran "has never had a fully identifiable epileptic attack but he worries about seizures."  A March 17, 2005 discharge summary lists a diagnosis of seizure disorder, but no details are given.  A March 21, 2005 EEG was normal after a request based on "generalized jerking, rule out seizures."  In June 2005, the same VA neurologist stated that the Veteran reported having "episodes of lapses of time during which he is staring and does not do anything."  The provider noted that the Veteran had undergone a neurologic examination for this, and that the last electroencephalogram was normal.  The provider explained to the Veteran that "I do not believe this is any form of epilepsy or other organic disease of the brain.  I believe that these episodes represent mostly the heavy psychotropic medication he is using."  

In addition, a February 2007 VA MRI of the brain was conducted for persistent headaches, but there was no indication of any seizure disorder at that time.

Based on all evidence of record, the Board finds that service connection is not warranted for seizure disorder.  As summarized above, the Veteran's reported epilepsy and seizures are noted in multiple treatment records.  However, repeated EEGs were normal, and his treating neurologist has repeatedly opined that the "episodes" did not represent seizure disorder or epilepsy but, instead, were an expression of pain or the psychotropic medications he was taking.  Similarly, the October 2007 VA examiner diagnosed chronic pain disorder.  Significantly, the January 2008 VA examiner opined that there was no current seizure disorder based on examination of the Veteran and a complete review of the claims file, including the repeated opinions by VA providers concerning Veteran's reported episodes.  There is no indication that the Veteran's symptoms or diagnosis have changed.

As the Veteran does not have a diagnosed disability (to include seizure disorder, epilepsy, or other organic disease of the nervous system), service connection may not be granted.  See Brammer, 3 Vet. App. 225.  To the extent that the Veteran's episodes are an expression of pain or medications, they are contemplated under the currently assigned ratings for the multiple service-connected disabilities.  As such, a separate rating would constitute pyramiding, which is not allowed.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As the preponderance of the evidence is against service connection for seizure disorder, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.
 

ORDER

Service connection for hypertension is denied.

Service connection for seizure disorder is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


